Exhibit 10.3




Shops at Village Walk

Fort Myers, Florida







ASSIGNMENT OF CONTRACT




This ASSIGNMENT OF CONTRACT (the “Assignment”) is made and entered into this 5th
day of November, 2010 by INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois
corporation (“Assignor”) and INLAND DIVERSIFIED FORT MYERS VILLAGE WALK, L.L.C.,
a Delaware limited liability company (“Assignee”).




Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Buyer under that certain Letter
Agreement dated as of July 16, 2010, as amended, and entered into by Benderson
Development Company, LLC, a New York limited liability company as “Seller” and
Assignor, as Purchaser, (collectively, the “Agreement”), to acquire Village Walk
Shopping Center in Fort Myers, Florida (the “Property”).




Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Purchaser under the Agreement to acquire
the Property.




Assignor represents and warrants that it is the Purchaser under the Agreement,
and that it has not sold, assigned, transferred, or encumbered such interest in
any way to any other person or entity.  By acceptance hereof, Assignee accepts
the foregoing Assignment and agrees, from and after the date hereof, to (i)
perform all of the obligations of Purchaser under the Agreement, and (ii)
indemnify, defend, protect and hold Assignor harmless from and against all
claims and liabilities arising under the Agreement.




ASSIGNOR:




INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation




By:

/s/ Lou Quilici

Name:

Lou Quilici

Title:

Senior Vice President




ASSIGNEE:




INLAND DIVERSIFIED FORT MYERS VILLAGE WALK, L.L.C., a Delaware limited liability
company




By:

Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its sole
member




By:

/s/ Carol M. Hoffman

Name:

Carol M. Hoffman

Title:

Assistant Secretary








129876.1


